DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/27/21 has been entered.  Claims 1 and 15- 16 are amended.  Claims 1-2, 4- 10, 12- 17 and 19- 20 are pending and being addressed by this Action.
Response to Arguments
Applicant’s amendment has obviated the rejection of claim 15 under 35 USC 112(b) made in the Non-Final Office Action, mailed 10/28/20, and as such, the rejection of claim 15 under 35 USC 112(b) has been withdrawn.
Applicant’s arguments, see Remarks, filed 1/27/21, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 102(a)(1) have been fully considered and are persuasive because Center does not disclose the newly added limitation regarding two or more side channels extending radially outward from and connected to the center channel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Connell et al. (US Pub. No. 2011/0106133 A1) in view of Nadal (EP 1 258 228 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 4, 7- 8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (US Pub. No. 2011/0106133 A1) in view of Nadal (EP 1 258 228 A1).

    PNG
    media_image1.png
    912
    617
    media_image1.png
    Greyscale

Regarding claim 1 and 4, O’Connell discloses a medical device release system, comprising: 
an elongated rod (38) (Figs. 3- - 4, 6- 7) having an enlarged distal end (72) (Figs. 4, 6- 7) (Ps. [0029] - [0030] - - since flange 72 is part of the distal half of hook 38, it is interpreted as an enlarged distal end);
a ring element (R) (See Annotated Fig. 6) slidingly disposed over the elongated rod (38) (P. [0029]), the ring element (R) having a center channel (50) (Figs. 4- 7) sized and shaped to receive the elongated rod (38) and having two or more side channels (82) (Figs. 5, 7) extending radially outward from and connected to the center channel (50), wherein the enlarged distal end of the elongated rod (72) is larger than an inner diameter of the center channel (50) preventing the ring element (R) from disengaging from the enlarged distal end of the elongated rod (72); and
two or more pins (20) (Figs. 1-  7) each disposed within a side channel of the ring element (82) each having a proximal end (28) (Figs. 1- 4, 6) and a distal end (26) extending longitudinally and radially away from the ring element (16) (See Annotated Fig. 6) (P. [0032] - - the superior ends 28 of the filter legs 20 are aligned and secured within the cylindrical body 44 of the removable filter head 16 to thereby create the filter basket 30), the distal end of each of the two or more pins (26) configured for releasable connection to a medical device (36) (P. [0040] - - since the entire removable filter head 16 is pulled, via the snare catheter 32, away from the filter elements 14 lodged or encapsulated in the wall 18 of the blood vessel 12, the distal end of each of the two or more pins of filter elements 13 are releasably connected to a snare medical device 36).
claim 4) wherein each pin (20) is positioned within a respective side channel in the ring element (82) with the proximal end of each pin (28) disposed adjacent a proximal end of the ring element (R), wherein each pin (20) has a first bend as it emerges from a distal end of the ring element (R) (See Annotated Fig. 6 and Fig. 8 to O’Connell showing bent pins).
O’Connell does not disclose
(claim 1) the two or more pins each having an enlarged proximal end;
(claim 4) a combination of the enlarged proximal end of the pin and the first bend holds the pin in a fixed axial position relative to the ring element.
However, Nadal teaches an intraluminal medical device comprised of a releasable retaining element (13) (Figs. 1- 6) (P. [0035]) and two or more separable pins (15) (Figs. 1- 6)
(claim 1) each having an enlarged proximal end (15a) (Figs. 2- 3) (Ps. [0036], [0042]- [0043] - - “the hook 11 and/or the end 15a of the connecting zone 15b of the tabs are advantageously provided with a suitable shape that can have a larger cross-section than that of the rest of the element (11 or 15)”), such that when Nadal is combined with O’Connell, two or more pins each disposed within a side channel of the ring element associated with O’Connell, each having an enlarged proximal end larger than an inner diameter of the side channel associated with O’Connell in which it is disposed.
(claim 4) when Nadal is combined with O’Connell, each pin associated with O’Connell is positioned within a respective side channel in the ring element associated with O’Connell with the enlarged proximal end of each pin (15a) disposed adjacent a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the two or more pins disclosed by O’Connell by providing each with an enlarged proximal end as taught by Nadal because it would provide an additional coupling means for securing the two or more pins to the releasable retaining element or ring element (Nadal - - Ps. [0042] - [0043]).  The motivation for the modification would have been to prevent the two or more pins from sliding out of the ring element.
Regarding claim 7, O’Connell in view of Nadal discloses the apparatus of claim 1 and claim 4, O’Connell further disclosing wherein the two or more pins (20) include three pins attached to the ring element (R) (See Fig. 4 showing at least three pins).
Regarding claim 8, O’Connell in view of Nadal discloses the apparatus of claim 7, O’Connell further disclosing wherein the three pins are equally spaced around the ring element (R) (See Fig. 1).
Regarding claims 16 and 19, O’Connell discloses a medical device release system, comprising: 

a ring element (R) slidingly disposed over the elongated rod (38), the ring element (R) having a center channel (50) sized and shaped to receive the elongated rod (38), wherein the enlarged distal end of the elongated rod (72) is larger than an inner diameter of the center channel (52), preventing the ring element (R) from disengaging from the enlarged distal end of the elongated rod (72); and
two or more pins (20) (Figs. 1- 7) each having a proximal end and a proximal end portion (28) (Figs. 1- 4, 6) received within a corresponding side channel (82) (Figs. 5, 7) extending radially outward from and connected to the center channel (50),
wherein the corresponding side channel (82) is sized to receive the proximal end portion of one of the two or more pins (28) received within the corresponding side channel of the ring element (82) and a distal end (26) (Figs. 1- 3) extending longitudinally and radially away from the ring element (R) (See Annotated Fig. 6) (P. [0032] - - the superior ends 28 of the filter legs 20 are aligned and secured within the cylindrical body 44 of the removable filter head 16 to thereby create the filter basket 30) , the distal end of each of the two or more pins (26) configured for releasable connection to a medical device (36) (P. [0040] - - since the entire removable filter head 16 is pulled, via the snare catheter 32, away from the filter elements 14 lodged or encapsulated in the wall 18 of the blood vessel 12, the distal end of each of the two or more pins of filter elements 13 are releasably connected to a snare medical device 36).
claim 19) wherein each pin (20) is positioned within a respective side channel in the ring element (82) with the proximal end of each pin (28) disposed adjacent a proximal end of the ring element (R), wherein each pin (20) has a first bend as it emerges from a distal end of the ring element (R) (See Annotated Fig. 6 and Fig. 8 to O’Connell showing bent pins).
O’Connell does not disclose
(claim 16) the two or more pins each having an enlarged proximal end;
(claim 19) a combination of the enlarged proximal end of the pin and the first bend holds the pin in a fixed axial position relative to the ring element.
However, Nadal teaches an intraluminal medical device comprised of a releasable retaining element (13) (Figs. 1- 6) (P. [0035]) and two or more separable pins (15) (Figs. 1- 6)
(claim 16) each having an enlarged proximal end (15a) (Figs. 2- 3) (Ps. [0036], [0042]- [0043] - - “the hook 11 and/or the end 15a of the connecting zone 15b of the tabs are advantageously provided with a suitable shape that can have a larger cross-section than that of the rest of the element (11 or 15)”), such that when Nadal is combined with O’Connell, two or more pins each disposed within a side channel of the ring element associated with O’Connell, each having an enlarged proximal end larger than an inner diameter of the side channel associated with O’Connell in which it is disposed.
(claim 19) when Nadal is combined with O’Connell, each pin associated with O’Connell is positioned within a respective side channel in the ring element associated with O’Connell with the enlarged proximal end of each pin (15a) disposed adjacent a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the two or more pins disclosed by O’Connell by providing each with an enlarged proximal end as taught by Nadal because it would provide an additional coupling means for securing the two or more pins to the releasable retaining element or ring element (Nadal - - Ps. [0042] - [0043]).  The motivation for the modification would have been to prevent the two or more pins from sliding out of the ring element.Allowable Subject Matter
Claims 2, 5- 6, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 and claim 17, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the two or more pins are welded to the ring element.  O’Connell discloses pins or legs of a basket filter that is releasably connected to a snare medical device via a removable filter head 16.  
Regarding claim 5 and claim 20, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a second section extending from the first bend to a second bend, and a third section extending from the second bend to the distal end of the pin.
Claims 9- 10 and 12- 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a proximal region of each pin of the two or more pins is received in a side channel of the ring element and the distal end of each pin is releasably connected to the implant.  The closest cited prior art, O’Connell in view of Nadal discloses pins or legs of a basket filter that is releasably connected to a snare medical device.  O’Connell in view of Nadal does not teach or suggest using the pins or legs of a filter as an implant release mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                       

/WADE MILES/Primary Examiner, Art Unit 3771